PER CURIAM; Robert Bigney appeals his 24-month total sentence imposed after the district court revoked his term of supervised release, To the extent he challenges the district court’s- guideline calculation, we do not review Bigney’s claim because he waived that argument at sentencing. Furthermore, Bigney’s sentences were substantively reasonable: they were within his guideline range, and the court considered the relevant sentencing factors and the parties’ arguments—including those about Bigney’s ADHD—at sentencing. AFFIRMED.